Citation Nr: 1530297	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-25 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska 


THE ISSUE

Entitlement to a power six-way passenger transfer seat.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 







INTRODUCTION

The Veteran had active military service from September 1986 to June 1988 and from December 1992 to January 1995.  

This matter comes to the Board of Veterans' Appeals from a November 2012 determination from the Department of Veterans' Affairs (VA) Nebraska-Western Iowa Health Care System.  


FINDINGS OF FACT

1.  The Veteran has been provided a six-way driver seat as a part of the special automobile adaptive equipment. 

2.  The Veteran does not need a six-way passenger driver seat to operate a motor vehicle safely and permit access to and from the vehicle in a safe manner.  


CONCLUSION OF LAW

The criteria for reimbursement for payment for additional special adaptive equipment, to include a six-way passenger seat have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.156, 17.157 (2014); VHA Handbook 1173.4, Automobile Adaptive Equipment Program (Oct. 30, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to a six-way passenger seat on the passenger side of her van.  After a careful review of the governing regulations, the Board has determined that the Veteran is not entitled to an additional six-way adjustable power seat on the passenger side of her vehicle. 

Under 38 U.S.C.A. § 3902, the relevant statutes governing provision of automotive adaptive equipment to eligible veterans, VA may provide, or assist in providing, an eligible person with an automobile or other conveyance, and necessary adaptive equipment.  38 U.S.C. § 3901 defines "adaptive equipment" as including, but not limited to, power steering, power brakes, power window lifts, power seats, and special equipment necessary to assist the eligible person into and out of the automobile or other conveyance.  Such term also includes (A) air-conditioning equipment when such equipment is necessary to the health and safety of the veteran and to the safety of others, regardless of whether the automobile or other conveyance is to be operated by the eligible person or is to be operated for such person by another person; and (B) any modification of the size of the interior space of the automobile or other conveyance if needed because of the physical condition of such person in order for such person to enter or operate the vehicle.

VA's implementing regulations provide that automobile adaptive equipment may be authorized if the Under Secretary for Health or designee determines that such equipment is deemed necessary "to insure that the eligible person will be able to operate the automobile or other conveyance in a manner consistent with such person's safety and so as to satisfy the applicable standards of licensure established by the State of such person's residency or other proper licensing authority."  38 C.F.R. § 17.156.  Further, when addressing what constitutes "adaptive equipment" for VA compensation purposes, 38 C.F.R. § 17.157 specifies that adaptive equipment includes, but is not limited to, a basic automatic transmission, power steering, power brakes, power window lifts, power seats, air-conditioning equipment when necessary for the health and safety of the veteran, and special equipment necessary to assist the eligible person into or out of the automobile or other conveyance, regardless of whether the automobile or other conveyance is to be operated by the eligible person or is to be operated for such person by another person; and any modification of the interior space of the automobile or other conveyance if needed because of the physical condition of such person in order for such person to enter or operate the vehicle.

In order to implement the above regulations, VA's Veterans Health Administration (VHA) published VHA Handbook 1173.4.  The regulation states that the purpose of this program is to provide the necessary equipment and training to enable a disabled veteran to operate a motor vehicle safely and permit access to and from the vehicle in a safe manner.  The primary concerns are the safety of the veteran and other people on our nation's highways.   

The Veteran has applied for a passenger side power transfer seat in addition to the driver side power transfer seat that has already been placed in her vehicle.  This case does not revolve around the question of whether the Veteran meets the physical requirements to the adaptive equipment.  Clearly she does and she has already been granted a driver's side power transfer seat.  See also Appellant's Brief ("Whether [the Veteran] is eligible for automobile adaptive equipment through the VA or whether the VA will provide a six-way power seat to eligible veterans is not in dispute.  In fact, the VA has already provided [the Veteran] with a driver's side six-way power transfer chair.").  As the Veteran's representative indicated, the question in this case is whether the statutes, regulations and VHA Handbook limit an eligible veteran to either a passenger side power chair or a driver side power chair, but not both. 

In the VHA Handbook 1173.4, section 15 paragraph 8 on modifications states that "powered transfer seats may be furnished to eligible veterans who are capable of wheelchair transfer but for whom the swivel seat does not allow for sufficient room for a safe transfer."  (Emphasis added).  This section continues to state "the powered transfer seat travels backward from the driver's area providing sufficient distance to allow an optimum position for wheelchair transfers." (Emphasis added).  

VHA Handbook 1173.4, section 15 paragraph 7 concerning the swivel transfer seat specifies that "Driver's swivel transfer seats may be furnished to eligible veterans to permit the veteran to transfer from a wheelchair to the swivel seat located in place of the regular driver's seat."  (Emphasis added).  

In contrast, Paragraph (9) of the same section states "wheelchair tie-downs will be furnished to all veterans who are authorized van modifications and who ride or drive in a wheelchair.  Veterans who drive from a wheelchair will be furnished a tie down, which they are capable of operating independently.  These tie-downs will either be electrical, semiautomatic or manual, as indicated by the physical capabilities of the veteran....The Veteran may be furnished either a driver's tie-down or passenger's tie down, but not both." 

The Veteran specifically argues that because the handbook does not explicitly forbid a second powered transfer seat for the passenger side, the benefit sought should be granted.  The Veteran pointed to the fact that in Paragraph 9 the handbook expressively prohibited the allowance of both a driver and passenger side seat and there was no similar restriction in paragraph 8 concerning power-transfer seats.  The Veteran cited Brown v. Gardner¸ 513 U.S. 115, 118 (1994) in support of this argument and argues that interpretive doubt should be resolved in the Veteran's favor.  

Contrary to the representative's argument, the handbook is not silent on the issue. 

Principles of statutory construction require that, where a statute has a plain meaning, a Court shall give effect to that meaning.  "Where a statue's language is plain, and its meaning clear, no room exists for statutory construction.  There is nothing to construe."  Gardner v. Derwinski, 1 Vet.App. 584, 587-88 (1991).  Furthermore, "[d]etermining a statute's plain meaning requires examining the specific language at issue and the overall structure of the statute."  Gardner, 1 Vet.App. at 586.  Therefore, "each part or section [of a statute] should be construed in connection with every other part or section so as to produce a harmonious whole." see Sweitzer v. Brown, 5 Vet.App. 503, 505 (1993)(citing N. Singer, Sutherland on Statutory Construction).  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ('canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous').

Examining the wording of the VHA Handbook reflects the plain meaning is clear.  Paragraph 8 specifically describes a power transfer seat as traveling backward from the driver's area.  Furthermore, Paragraph 8 explicitly references paragraph 7 concerning swivel transfer seats.  Paragraph 7 likewise explicitly notes that swivel transfer seats are allowed for the driver side and will be located in place of the regular driver's seat.  Paragraph 9 by contrast, did not specify a location of the wheel-chair tie down.  Accordingly, this paragraph further limited the benefit by explaining that you would get either a driver side or a passenger side tie-down, but not both.  

In other words, reading paragraphs 7 and 8 in conjunction, the handbook clearly envisions use of a swivel transfer seat, or when that is not sufficient, a power transfer seat, only for the driver side.  Paragraph 7 clearly states that the swivel seat is to be located in place of the regular driver's seat.  As paragraph 8 specifically refers back to paragraph 7, it likewise envisions the power transfer seat would be located on the driver's side.  The Veteran and her representative's interpretation of this paragraph would render the description as to the location of the swivel and/or power seat meaningless.  See e.g. Splane, 216 at 1068-1069.  Had either paragraph not specifically designated the location of the adaptation, then there may be interpretive doubt.  However, in this case, the pertinent provisions defined the location where the adaptive equipment would be placed leaving no room for doubt.  

Furthermore, even assuming, arguendo, there was any doubt in the handbook, the Board notes that the purposes of the statute and regulation is to provide adaptive equipment so eligible persons will be able to operate or ride in a vehicle consistent with the person's safety and to satisfy applicable standards of licensure established by the state.  The VHA handbook specifically notes that VA will not authorize as automobile adaptive equipment any item which may be construed as being furnished for comfort or convenience purposes.

The Veteran has argued that she requires a 6-way passenger seat because she travels a lot and cannot drive the whole time.  She reports she does not feel safe sitting in her wheelchair on the interstate as there are "no airbags where my chair is tied down."  She further argued she had two flap surgeries and needs to do pressure releases and she cannot properly perform the required releases while sitting in the wheelchair with tie downs.  She further argues the regular auto seat will prevent a sore and long term back problem as she can recline the passenger seat.  She also argues that she is too old to have someone pick her up and her caregiver is too old to pick her up.  She further argues that she did not one someone dropping her while helping her into the van when there was snow and ice on the ground.  Her Substantive appeal reiterates that she has to do pressure relief every 15 minutes by way of push up, side to side and forward.  Given the types and frequency of the pressure relief she requests the VA considered the passenger six-way transfer seat as special equipment.  

In other words, with the exception of the argument of the pressure releases which will be discussed below, the majority of the Veteran's reasons for desiring a passenger side 6 way power transfer seat are convenience and her personal preference in seat location.  VHA Handbook 1173.4 paragraph 7(f) states "the following items will not be authorized as automobile adaptive equipment: refrigerators, intermittent windshield wipers, power trunk locks, tires, remote controlled starting devices, garage door openers, or any other item which may be construed as being furnished for comfort or convenience purposes."  While she may not feel as safe in the back without an airbag, the statute and regulation are geared toward ensuring safety in accordance with the licensure of the State.  As the car has presumably been inspected and deemed safe to drive in the State of Nebraska, it can also be inferred that airbags in the backseat are not a required safety feature in the state and any passenger, whether in a wheelchair tie-down, regular-seat, or other adapted seat in the backseat would not have the benefit of an airbag.  

While the Veteran and her representative continually argue that the Veteran requires the seat to perform pressure releases per the doctor's orders the August 2012 statement of L.S., M.D. states "[the Veteran] is a T5 spinal cord injury ASIA Paraplegic.  She drives but needs a 6 way turning seat on the passenger seat as well as the drivers seat for ease of travel." (Emphasis added.)  

In other words, despite the Veteran's contention, her physician identified the reason for a passenger seat as ease of travel and did not cite or define any medical reason why the tie-down or other adaptive equipment is insufficient to meet the Veteran's needs.  

The Board also considered the Veteran's representative's request to consider whether the case qualifies as an unusual request that needs to be referred to VHA Headquarters Automobile Adaptive Equipment Committee.  In this case, however, the Board does not feel this is an unusual request as it deals with a type of adaptive equipment that is contemplated by the regulation and handbook and revolves around a question which has a clear answer in the plain language of the handbook.   Accordingly, the Board does not feel a remand for referral to the committee is necessary.  

While the Board is grateful for her service to other Veterans, the regulations and handbook do not provide for additional passenger power transfer seats to meet the needs of her employment.  As such, the Board finds that entitlement to a six-way power transfer passenger seat is not warranted, as set forth in the VHA Handbook 1173.4.  The claim is denied.  

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  As will be discussed in further detail below, the Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law) aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  VA also has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error"). Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.


ORDER

Entitlement to an additional six-way power adjustable seat on the passenger side is denied. 



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


